         Case 2:18-cr-00465-SMB Document 97 Filed 06/05/19 Page 1 of 14




 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 14249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Assistant U.S. Attorneys
 6   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 7   Telephone (602) 514-7500
     Counsel for Plaintiff
 8
     Thomas H. Bienert, Jr. (Cal. Bar No. 135311, admitted pro hac vice)
 9   tbienert@bienertkatzman.com
10   Whitney Z. Bernstein (Cal. Bar No. 304971, admitted pro hac vice)
     wbernstein@bienertkatzman.com
11   BIENERT | KATZMAN PC
     903 Calle Amanecer, Suite 350
12   San Clemente, CA 92673
     Tel.: (949) 369-3700
13   Fax: (949) 369-3701
     Counsel for James Larkin
14
15   Additional counsel listed on next page
16
17                       IN THE UNITED STATES DISTRICT COURT

18                             FOR THE DISTRICT OF ARIZONA

19
     United States of America,                       Case No. 18-CR-00465-SMB
20
                          Plaintiff,                 JOINT MOTION TO
21                                                   TEMPORARILY CONTINUE
              v.                                     ANCILLARY PROCEEDINGS
22
                                                     Hon. Susan M. Brnovich
23   Backpage.com, LLC, et al.,                      Date: June 21, 2019
                                                     Time: 1:30 p.m.
24                        Defendants.
25
26
27
28
         Case 2:18-cr-00465-SMB Document 97 Filed 06/05/19 Page 2 of 14




 1   Paul J. Cambria, Jr., CA State Bar No. 177957, admitted pro hac vice
     Erin E. McCampbell, NY State Bar No. 4480166, admitted pro hac vice
 2   LIPSITZ GREEN SCIME CAMBRIA LLP
 3   42 Delaware Avenue, Suite #120
     Buffalo, New York 14202
 4   Telephone: (716) 849-1333
     Facsimile: (716) 855-1580
 5
     Email:       pcambria@lglaw.com
 6                emccampbell@lglaw.com
     Counsel for Michael Lacey
 7
 8   Gary S. Lincenberg, CA State Bar No. 123058, admitted pro hac vice
     Ariel A. Neuman, CA State Bar No. 241594, admitted pro hac vice
 9   BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
10   DROOKS, LINCENBERG & RHOW, P.C.
     1875 Century Park East, 23rd Floor
11   Los Angeles, CA 90067-2561
12   Telephone: (310) 201-2100
     Facsimile: (310) 201-2110
13   Email:       glincenberg@birdmarella.com
14                aneuman@birdmarella.com
     Counsel for John Brunst
15
     Bruce Feder, AZ Bar No. 004832
16
     FEDER LAW OFFICE, P.A.
17   2930 E. Camelback Road, Suite 160
     Phoenix, Arizona 85016
18   Telephone: (602) 257-0135
19   Email: bf@federlawpa.com
     Counsel for Scott Spear
20
21   David Eisenberg, AZ Bar No. 017218
     DAVID EISENBERG PLC
22   3550 N. Central Ave., Ste. 1155
23   Phoenix, AZ 85012
     Telephone: (602) 237-5076
24   Facsimile: (602) 314-6273
25   Email:       david@deisenbergplc.com
     Counsel for Andrew Padilla
26
27   Additional counsel listed on next page

28


                                              -2-
          Case 2:18-cr-00465-SMB Document 97 Filed 06/05/19 Page 3 of 14




 1   Joy Malby Bertrand AZ Bar No. 024181
     JOY BERTRAND ESQ LLC
 2   P.O. BOX 2734
 3   SCOTTSDALE, AZ 85252-2734
     Telephone: (602)374-5321
 4   Facsimile: (480)361-4694
     Email:       joy.bertrand@gmail.com
 5
     Counsel for Joye Vaught
 6
     Daniel J. Quigley, AZ Bar No. 011052
 7
     DANIEL J QUIGLEY PLC
 8   5425 E Broadway Blvd., Ste. 352
     Tucson, AZ 85711
 9   Telephone: (520) 867-4430
10   Email:        quigley@djqplc.com
     Counsel for Medalist Holdings Incorporated;
11               Leeward Holdings LLC;
12              Camarillo Holdings LLC;
                Vermillion Holdings LLC;
13              Shearwater Holdings LLC; and
14              Cereus Properties LLC

15
16          The Government and Claimants1 by and through their respective counsel of record,
17   jointly move this Court for a continuance of ancillary proceedings in this matter. The
18   Parties agree that good cause exists to continue the ancillary proceedings currently set for
19   June 21, 2019, for a period of six months with a status conference on the matters set in five
20   months. However, the parties’ rationales and bases for the continuance request differ and
21   are set forth below.
22                                        BACKGROUND
23          On April 5, 2018, pursuant to a plea agreement, defendants Backpage.com, LLC;
24   Website Technologies, LLC; Posting Solutions, LLC; Amstel River Holdings, LLC; Ad
25   Tech BV; and UGC Tech Group BV (collectively, the “Backpage Defendants”), plead guilty
26
            1
              As used herein, “Claimants” refers to Michael Lacey, James Larkin, John Brunst,
27   Scott Spear, Andrew Padilla, Joye Vaught, Medalist Holdings Inc., Leeward Holdings LLC,
     Camarillo Holdings LLC, Vermillion Holdings LLC, Shearwater Holdings LLC, and Cereus
28   Properties LLC.


                                                 -3-
          Case 2:18-cr-00465-SMB Document 97 Filed 06/05/19 Page 4 of 14




 1   to an Information charging 18 U.S.C. § 1956(h) (money laundering conspiracy). (Dkt. 4).
 2   On May 16, 2018, pursuant to Rule 32.2(b), the Court entered a Preliminary Order of
 3   Forfeiture (Dkt. 22), which incorporated the list of assets identified in the plea agreement.
 4   (Id.). On June 29, 2018 (see Dkts. 28-33), and July 1, 2018 (see Dkts. 35-40), Claimants
 5   filed petitions asserting interests in assets listed in the Preliminary Order of Forfeiture.
 6          On October 15, 2018, the government filed a “Stipulated Motion to Amend and
 7   Supplement Preliminary Order of Forfeiture” (Dkt. 43), to add to the Preliminary Order of
 8   Forfeiture funds held in a number of attorney trust accounts for the benefit of and
 9   representation of Claimants and others. The Court entered an order granting this motion on
10   October 18, 2018 (Dkt. 44).2
11          On October 19, 2018, this Court entered an order setting a November 16, 2018,
12   hearing on Claimants’ petitions concerning assets listed in the initial Preliminary Order of
13   Forfeiture. On November 7, 2018, Claimants moved for a stay of all ancillary proceedings
14   concerning the originally listed assets and the law firm retainers added by the Government’s
15   amendment (Dkt. 51).3 The Government agreed that a stay was appropriate, albeit for
16   different reasons (Dkt. 59). The Court granted the motion in part by issuing a stay through
17   December 7, 2018 (Dkt. 60).
18          In the meantime, on October 31, 2018, the Government obtained ex parte seizure
19   warrants for the attorney retainer funds4 in the Central District of California. Claimants
20   challenged the warrants and sought relief in this Court (United States v. Lacey, No. CR-18-
21   00422-06-PHX-SPL, Dkts. 360, 365, 376). In a hearing on November 16, 2018, the Court
22   denied Claimants’ motions, directing that the challenges should be brought in the Central
23
            2
24           Claimants sought reconsideration of this order, noting that they had no opportunity
     to respond and raising substantive objections to the motion (Dkt. 45). The government
25   opposed this request (Dkt. 50), and the Court has not ruled on the request.
26          3
              On November 18 and 19, 2018, Claimants filed petitions asserting their interests in
     the attorney trust funds that were listed in the Government’s Stipulated Motion to Amend
27   (Dkts. 61, 62, 64-73).
28          4
                Claimants note these are properly referred to as “law firm trust accounts.”


                                                   -4-
          Case 2:18-cr-00465-SMB Document 97 Filed 06/05/19 Page 5 of 14




 1   District of California (see Dkt. 393). Claimants then filed motions asserting challenges
 2   under the First, Fourth, Fifth and Sixth Amendments in that court, which heard argument on
 3   December 12, 2018. That court also called for and received supplemental briefing. The
 4   matters were fully submitted to the court in January 2019. Claimants’ motions remain
 5   pending.
 6          Pursuant to a joint motion filed by the parties in this case on November 30, 2018
 7   (Dkt. 74), the Court continued the ancillary proceedings until January 25, 2019 (Dkt. 75).5
 8   Pursuant to another joint motion filed by the parties in this case on January 23, 2019 (Dkt.
 9   62), the Court continued the ancillary proceedings until June 21, 2019 (Dkt. 64). More
10   recently, the parties met and conferred regarding their respective positions, and again agreed
11   to move jointly to continue the ancillary proceedings. Now, by this Second Joint Motion,
12   the parties seek to further articulate good cause for this Court to continue the ancillary
13   proceeding for six months, given the circumstance of this case.
14          While the parties jointly request the continuance, their rationales are different and so
15   are set forth separately here.
16                                    GOVERNMENT’S POSITION
17          A.     Ancillary Proceedings Are Treated Like Civil Proceedings
18          The Ninth Circuit and several other Circuits have long recognized that Section 853(n)
19   ancillary proceedings in the criminal forfeiture context are fundamentally civil in nature and
20   are governed by the rules of civil procedure.6 In 2000, “Congress adopted Federal Rule of
21
            5
              The Court’s order encompassed all prior petitions of Claimants for assets that had
22   been listed in the original or amended Preliminary Orders of Forfeiture. (See Dkt. 75, listing
     Dkts. 28-40, 61, 62, and 64-73).
23
            6
24            See, e.g., United States v. MacInnes, 223 F. Appr’x 549, 551 (9th Cir. 2007) (stating
     that a Section 853(n) petition by a person who is not the criminal defendant is civil in nature
25   because the determination should be governed by “the nature of the petitioner, rather than
     the statute governing the proceeding”); United States v. McHan, 345 F.3d 262, 275-76 (4th
26   Cir. 2003) (comparing Section 853(n) proceedings to quiet title actions); United States v.
27   Alcaraz-Garcia, 79 F.3d 769, 772 n.4 (9th Cir. 1996) (holding that, under Fed. R. App. P.
     4(a)(1), a Section 853(n) petitioner has sixty days to appeal a district court’s decision, as
28   opposed to the ten-day time limit applied in criminal cases, because a Section 853(n)
     proceeding is civil in nature); United States v. Douglas, 55 F.3d 584, 586 (11th Cir. 1995)

                                                  -5-
          Case 2:18-cr-00465-SMB Document 97 Filed 06/05/19 Page 6 of 14




 1   Criminal Procedure 32.2 governing proceedings relating to criminal forfeiture, including
 2   third-party petitions.” Pacheco v. Serendensky, 393 F.3d 348, 352 (2nd Cir. 2004) (citing
 3   Fed. R. Crim. P. 32(k)(2)). Rule 32.2 mandates that “when a third party files a petition
 4   asserting an interest in property to be forfeited, the court must conduct an ‘ancillary
 5   proceeding.’” Id. (citing Fed. R. Crim. P. 32.2(c)(1)). “That ancillary proceeding, although
 6   occurring in the context of criminal forfeiture, closely resembles a civil action.” Id.; United
 7   States v. Moser, 586 F.3d 1089, 1093 (8th Cir. 2009) (Section 853(n) “carries many of the
 8   hallmarks of a civil proceeding, and it bears few if any hallmarks of a criminal proceeding”);
 9   see Fed. R. Crim. P. 32.2(c)(1)(A) & (B).7 Thus, under Rule 32.2, a request for stay of a
10   third-party petition in a criminal forfeiture proceeding prior to discovery or a hearing should
11   be treated like a motion to stay a civil forfeiture complaint under Federal Rule of Civil
12   Procedure Rule 62. See id. (concerning 12(b) motion to dismiss). Because a stay analysis
13   with respect to civil forfeiture proceedings is equally applicable to related criminal ancillary
14   proceedings, the Government sets forth its arguments herein based on such premise.
15
16
17   (“Congress … viewed a § 853(n) hearing as a species of an ‘action at law or equity’—a
18   substitute for separate civil litigation against the government.”) (quoting 21 U.S.C. §
     853(k)(2)); United States v. Lavin, 942 F.2d 177, 181-82 (3d Cir. 1991) (same holding as
19   Alcaraz-Garcia); United States v. D’Esclavelles, 541 F. Supp. 2d 794, 797 (E.D. Va. 2008)
     (granting fees under Section 2465(b)(1) and stating, “The hearing that follows [a Section
20   853(n) petition] is civil in nature.”), overruled on other grounds by United States v. Buk, 314
21   Fed. App’x 565, 570 (4th Cir. 2009); United States v. Nolasco, 2008 WL 4388518, at *2
     (D.N.J. Sept. 29, 2008) (“Moving Petitioners correctly characterize their § 853(n) petition
22   as ‘civil.’”); United States v. McCollum, 443 F. Supp. 2d 1154, 1165 (D. Neb. 2006) (stating
     in dicta, “Although this is a criminal case, the matter before me is quasi-civil in nature and
23   arises pursuant to 21 U.S.C. § 853(n)”); United States v. Wade, 291 F. Supp. 2d 1314, 1316-
24   17 (M.D. Fla. 2003) (holding that a petitioner is not entitled to effective assistance of counsel
     because Section 853(n) petitions are civil in nature).
25
            7
               “The Advisory Committee explained that because ancillary proceedings can be
26   enormously complicated, ‘procedures akin to those available under the Federal Rules of
27   Civil Procedure,’ such as motions to dismiss, discovery, and motions for summary
     judgment, ‘should be available to the court and the parties to aid in the efficient resolution
28   of the claims.” Pacheco, 363 F.3d at 352 (citing Fed. R. Crim. P. 32.2 advisory committee’s
     note to subdivision (c)).

                                                   -6-
          Case 2:18-cr-00465-SMB Document 97 Filed 06/05/19 Page 7 of 14




 1          B.     Stay Pursuant to 18 U.S.C. § 981(g)(1)
 2          To address the conflicts that may arise from discovery and the possibility of self-
 3   incrimination when there are simultaneous criminal and civil proceedings, Congress passed
 4   the Civil Asset Forfeiture Reform Act of 2000 (“CAFRA”), which provides for a stay of
 5   civil forfeiture proceedings that are related to a criminal investigation or prosecution. See
 6   18 U.S.C. § 981(g). Specifically, Section 981(g)(1) states:
 7
            Upon the motion of the United States, the court shall stay the civil forfeiture
 8          proceeding if the court determines that civil discovery will adversely affect
 9          the ability of the Government to conduct a related criminal investigation or
            the prosecution of a related criminal case.
10
11          Thus, in order to stay these Ancillary Proceedings pursuant to Section 981(g)(1), this
12   Court need only determine that (1) these proceedings are related to a criminal proceeding or
13   investigation, and (2) any civil discovery will adversely affect the Government’s ability to
14   conduct a related criminal investigation or prosecution in the related criminal matter. See
15   18 U.S.C. § 981(g)(1); see also United States v. Real Prop. Located at 6415 N. Harrison
16   Ave., Fresno Cty., No. 1:11-CV-00304-BAM, 2012 WL 4364076, at *3 (E.D. Cal. Sept. 21,
17   2012). If the Government satisfies this two-pronged test, “the Court is obligated by the plain
18   language of the statute to grant the Government’s request for a stay.” 6415 N. Harrison
19   Ave., 2012 WL 4364076, at *6.
20          C.     The Ancillary Proceeding Is Related To The Criminal Proceeding
21          Section 981(g)(4) defines the terms “related criminal case” and “related criminal
22   investigation” as follows:
23
            [A]n actual prosecution or investigation in progress at the time at which the
24          request for the stay, or any subsequent motion to lift the stay is made. In
            determining whether a criminal case or investigation is ‘related’ to a civil
25
            forfeiture proceeding, the court shall consider the degree of similarity
26          between the parties, witnesses, facts, and circumstances involved in the two
            proceedings, without requiring an identity with respect to any one or more
27          factors.
28


                                                 -7-
         Case 2:18-cr-00465-SMB Document 97 Filed 06/05/19 Page 8 of 14




 1   18 U.S.C. § 981(g)(4). Courts within the Ninth Circuit have consistently found that
 2   “[w]here common facts, similar criminal offenses, and common parties exist, the criminal
 3   and civil cases are considered to be ‘related.’” 149 G St., Lincoln, Cal., 2013 WL 2664770,
 4   at *4; see One 2008 Audi R8 Coupe, 866 F. Supp. 2d at 1183; 6415 N. Harrison Ave., 2012
 5   WL 4364076, at *3.
 6          D.     At This Time, Discovery Will Adversely Affect The Criminal Matter
 7          Section 981(g)(1) does not require the Government to demonstrate a particular
 8   showing of prejudice; the Government need only demonstrate likely or anticipated prejudice
 9   or harm. Section 981(g)(1) “does not require a particularized showing of prejudice or
10   specific harm as contemplated by [the Individual Defendants].” Florida Capital Bank, 2009
11   WL 3458189 at *2. The only thing this Court “must determine is whether civil discovery
12   will interfere with the [related] criminal [proceeding].” Id. “Courts have routinely issued
13   Section 981(g)(1) stays on the basis of the Government’s allegations of likely prejudice to
14   the criminal proceeding caused by the civil discovery.” One 2008 Audi Coupe, 866 F. Supp.
15   2d at 1185 (emphasis in original).
16          E.     Proceeding Now With The Ancillary Proceedings Would Burden The
17                 Rights Of Certain Individual Claimants In The Related Criminal
                   Investigation Or Case
18
            It is the Government’s general policy to seek to stay related civil proceedings
19
     (including any ancillary proceedings) in order to avoid implicating the rights of individual
20
     criminal defendants in an effort from having to choose between (1) subjecting themselves
21
     to civil discovery and (2) invoking their Fifth Amendment rights. The Government’s policy
22
     is consistent with Section 981(g)(1).
23
            Should any related ancillary proceeding be allowed, not only will the Government’s
24
     ability to prosecute this criminal proceeding be impaired, but certain of Claimants’ Fifth
25
     Amendment rights may be violated. This is based on anticipated discovery inherent in such
26
     proceedings. See United States v. 4Certain Real Prop. & Premises Known as 4003-4005
27
     5th Ave., Brooklyn, N.Y., 55 F.3d 78, 83 (2nd Cir. 1995) (claimant in a civil forfeiture case
28


                                                 -8-
          Case 2:18-cr-00465-SMB Document 97 Filed 06/05/19 Page 9 of 14




 1   faces the dilemma of remaining silent and allowing the forfeiture or testifying against the
 2   forfeiture and exposing himself to incriminating admissions).
 3                                    CLAIMANTS’ POSITION
 4          Under 21 U.S.C. § 853(n), third parties that have filed petitions asserting an interest
 5   in property that the government attempts to forfeit from a criminal defendant have a right to
 6   an evidentiary hearing. At the hearing, the third party petitioner “may testify and present
 7   evidence and witnesses on his own behalf, and cross-examine witnesses who appear at the
 8   hearing.” 21 U.S.C. § 853(n)(5). The Government may also “present evidence and
 9   witnesses in rebuttal and in defense of its claim to the property and cross-examine witnesses
10   who appear at the hearing.” Id. “In addition to testimony and evidence presented at the
11   hearing, the court shall consider the relevant portions of the record of the criminal case
12   which resulted in the order of forfeiture.” Id. “The hearing shall be held before the court
13   alone, without a jury.” 21 U.S.C. § 853(n)(2).
14          “While the ancillary proceeding is mandatory, nothing in either Rule 32.2(b) or
15   Section 853(n) sets a deadline for when the ancillary proceeding must begin.” Stefan D.
16   Cassella, Asset Forfeiture Law in the United States § 23-3, at 660-61 (2007). Section
17   853(n)(4) provides that, “to the extent practicable and consistent with the interests of
18   justice,” the court should hold a hearing on third-party claims within thirty days, but, “[a]s
19   a practical matter, courts seldom resolve third party claims that quickly.” Id. § 23-6, at 667.
20   As the statutory language reflects, the thirty-day time frame is not mandatory, and it should
21   not be applied when, as here, the parties collectively agree that going forward with ancillary
22   proceedings at this time is not practicable or in the interests of justice.
23          Ancillary proceedings should be postponed in this case for a number of reasons.8
24   First, challenges to the Government’s seizures and efforts to forfeit Claimants’ and other
25   parties’ attorney retainer funds remain pending in the Central District of California, where
26
            8
             The discussion above focuses on substantive reasons that ancillary proceedings are
27   impractical and inappropriate at this time. But, ancillary proceedings also cannot begin for
     a separate, procedural reason. As discussed infra, the Preliminary Order of Forfeiture upon
28   which the Government’s notice was based remains subject to a request for reconsideration.


                                                   -9-
         Case 2:18-cr-00465-SMB Document 97 Filed 06/05/19 Page 10 of 14




 1   this Court directed that Claimants’ constitutional objections under the First, Fourth, Fifth
 2   and Sixth Amendments should be heard and decided. See, e.g., In re Seizure of Up To and
 3   Including $10,000 in Bank Funds Held in JP Morgan Chase Account #XXXXX9285, No.
 4   18-MJ-02875 (C.D. Cal.). Similar issues are pending in a Ninth Circuit appeal regarding
 5   other civil forfeiture proceedings commenced by the Government in the Central District of
 6   California to seize and forfeit assets of several of the Claimants. See In re Any and All
 7   Funds Held in Republic Bank of Arizona Accounts XXXX1889, etc., No. 18-56455 (9th Cir.)9
 8   Ancillary proceedings here should be deferred pending decisions in these cases and as a
 9   matter of judicial economy.
10          Second, ancillary proceedings cannot occur until the Court determines “whether the
11   Government has established the requisite nexus between the property [sought to be
12   forfeited] and the offense,” i.e., whether the “property is subject to forfeiture” under the law.
13   Fed. R. Crim. P. 32.2(b)(1); see also id. 32.2(b)(5)(B) (same nexus requirement if forfeiture
14   determination is made by a jury). Neither the Government’s claims nor a cooperating
15   defendant’s concession that property is subject to forfeiture can be enough to establish the
16   requisite nexus that funds are, in fact, “tainted” criminal proceeds. The statute requires an
17   independent determination by the Court, and this too is of constitutional import, because
18   parties who hold untainted assets are free to use them as they choose. See Luis v. United
19   States, 136 S. Ct. 1083, 1091 (2016) (government’s forfeiture of untainted assets violated
20   Sixth Amendment right to counsel of choice; “It is the difference between what is yours and
21   what is mine.”); see also United States v. Daugerdas, 892 F.3d 545, 552 (2d Cir. 2018) (due
22   process clause forbids binding claimant to determination in prior proceedings between
23   criminal defendant and the government that property was subject to forfeiture, where
24   claimant “was not permitted to participate”). In this case there has been no determination
25   that any of assets the Government seeks to forfeit are criminal proceeds, much less that
26
27
28          9
                Briefing has concluded and expedited oral argument is scheduled for July 9, 2019.


                                                  - 10 -
         Case 2:18-cr-00465-SMB Document 97 Filed 06/05/19 Page 11 of 14




 1   every dollar of revenue ever earned by Backpage.com – whether for employment ads, real
 2   estate ads, escort ads, or anything else – was known criminal proceeds.10
 3          Third, ancillary proceedings should be stayed pending the outcome of the
 4   proceedings in the Delaware Court of Chancery in Camarillo Holdings, LLC, et al. v. Amstel
 5   River Holdings, LLC, et al. (C.A. No. 2018-0606-SG). The Chancery Court action relates
 6   to Claimants’ interests in certain assets the Government seeks to forfeit from Backpage.com,
 7   LLC and its affiliates (the attorney trust funds). The central issue in an ancillary hearing—
 8   the parties’ respective interests in forfeited assets—is governed by state law. See, e.g.,
 9   United States v. Hooper, 229 F.3d 818, 820 (9th Cir. 2000) (“[s]tate law determines whether
10   Claimants have a property interest”); United States v. Alcaraz–Garcia, 79 F.3d 769, 774
11   (9th Cir. 1996) (“Under 21 U.S.C. § 853(n)(6) the ‘legal right, title or interest’ of the third
12   party is determined by state law.”).        As the pending Delaware case predates the
13   Government’s efforts to forfeit the attorney trust funds, and also may resolve certain
14   disputes relating to Claimants’ interests in the attorney trust funds, a stay pending the
15   resolution of the Delaware action is appropriate.
16                           CONCLUSION AND JOINT REQUEST
17          Based on the forgoing, the parties respectfully request that the Court continue the
18   ancillary proceedings for a period of six months, and set a status conference in this regard
19   in five months, or at another such date as the Court sets. A Proposed Order is being lodged
20   contemporaneously with this Amended Joint Motion to Stay.
21          Respectfully submitted this 5th day of June 2019.
22
                                                MICHAEL BAILEY
23                                              United States Attorney
                                                District of Arizona
24
25
            10
              As set forth in the pending motion to dismiss the Superseding Indictment (see
26   United States v. Lacey et al., 18-CR-00422-PHX-SMB, at Dkt. 561), in making
     determinations about whether there is any “nexus” or “taint,” the Government would have
27   to show that specific ads related to illegal conduct, that each defendant knew this, but
     nonetheless published each ad, and that each defendant intended and acted to further an
28   unlawful business enterprise related to the ads.


                                                 - 11 -
     Case 2:18-cr-00465-SMB Document 97 Filed 06/05/19 Page 12 of 14




                                    /s John J. Kucera
 1                                  KEVIN M. RAPP
                                    MARGARET PERLMETER
 2                                  PETER S. KOZINETS
                                    ANDREW C. STONE
 3                                  JOHN J. KUCERA
                                    Assistant U.S. Attorneys
 4
                                    BRIAN BENCZKOWSKI
 5                                  Assistant Attorney General
                                    U.S. Department of Justice
 6                                  Criminal Division
 7                                  REGINALD E. JONES
                                    Senior Trial Attorney
 8                                  U.S. Department of Justice
                                    Criminal Division
 9                                  Child Exploitation and Obscenity Section
10
                                    BIENERT | KATZMAN PC
11                                  s/ Thomas H. Bienert, Jr.
                                    Thomas H. Bienert, Jr.
12                                  Whitney Z. Bernstein
13                                  Attorneys for James Larkin
14                                  LIPSITZ GREEN SCIME CAMBRIA LLP
15                                  s/ Paul J. Cambria, Jr.
                                    Paul J. Cambria, Jr.
16                                  Erin McCampbell
                                    Attorneys for Michael Lacey
17
18                                  BIRD MARELLA BOXER WOLPERT
                                    NESSIM DROOKS LINCENBERG AND
19                                  RHOW
20                                  s/ Gary S. Lincenberg
                                    Gary S. Lincenberg
21                                  Ariel A. Neuman
22                                  Attorneys for John Brunst

23                                  FEDER LAW OFFICE, P.A.
                                    s/ Bruce Feder
24                                  Bruce Feder
25                                  Attorneys for Scott Spear
26                                  DAVID EISENBERG PLC
                                    s/ David Eisenberg
27
                                    David Eisenberg
28                                  Attorney for Andrew Padilla


                                     - 12 -
     Case 2:18-cr-00465-SMB Document 97 Filed 06/05/19 Page 13 of 14




 1                                  JOY BERTRAND ESQ LLC
                                    s/ Joy Bertrand
 2                                  Joy Bertrand
 3                                  Attorney for Joye Vaught

 4                                  DANIEL J QUIGLEY PLC
                                    s/Daniel J. Quigley
 5
                                    Daniel J. Quigley
 6                                  Attorneys for Medalist Holdings Incorporated;
                                    Leeward Holdings LLC; Camarillo Holdings
 7                                  LLC; Vermillion Holdings LLC; Shearwater
                                    Holdings LLC; and Cereus Properties LLC
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                     - 13 -
         Case 2:18-cr-00465-SMB Document 97 Filed 06/05/19 Page 14 of 14




 1
                                        Certificate of Service
 2
     I hereby certify that on this date, I electronically transmitted the attached document to the
 3
     Clerk’s Office using the CM/ECF system for filing and transmittal of a Notice of Electronic
 4   Filing to the following CM/ECF registrants:
 5   Jonathan Baum, Clarence Dyer & Cohen LLP, jbaum@clarencedyer.com
 6   Nanci Clarence, Clarence Dyer & Cohen LLP, nclarence@clarencedyer.com
 7   Erin E. McCampbell, Lipsitz Green Scime Cambria LLP, emccampbell@lglaw.com
     Paul John Cambria, Jr., Lipsitz Green Scime Cambria LLP, pcambria@lglaw.com
 8
     Daniel James Quigley, Daniel J Quigley PLC, quigley@djqplc.com
 9   Anthony R. Bisconti, Bienert Miller & Katzman PLC, tbisconti@bmkattorneys.com
10   Kenneth M. Miller, Bienert Miller & Katzman PLC, kmiller@bmkattorneys.com
     Thomas H. Bienert, Jr., Bienert Miller & Katzman PLC, tbienert@bmkattorneys.com
11
     Whitney Z. Bernstein, Bienert Miller & Katzman PLC, wbernstein@bmkattorneys.com
12   K. C. Maxwell, Maxwell Law PC, kcm@kcmaxlaw.com
13   Ariel A. Neuman, Bird Marella, aan@birdmarella.com
14   Gary S. Lincenberg, Bird Marella, gsl@birdmarella.com
     Gopi K. Panchapakesan, Bird Marella, gkp@birdmarella.com
15
     Michael D. Kimerer, Kimerer & Derrick PC, MDK@kimerer.com
16   Rhonda Elaine Neff, Kimerer & Derrick PC, rneff@kimerer.com
17   Bruce S. Feder, Feder Law Office PA, bf@federlawpa.com
     James P. Whalen, Whalen Law Office, jwhalen@whalenlawoffice.com
18
     Ryne T. Sandel, Whalen Law Office, rsandel@whalenlawoffice.com
19   Joy Bertrand, Joy Bertrand Esq LLC, joy.bertrand@gmail.com
20   David Eisenberg, David Eisenberg PLC, david@deisenbergplc.com,
21   Andrew C. Stone, Assistant U.S. Attorney, andrew.stone@usdoj.gov
     John J. Kucera, Assistant U.S. Attorney, john.kucera@usdoj.gov
22
     Kevin M. Rapp, Assistant U.S. Attorney, kevin.rapp@usdoj.gov
23   Margaret Wu Perlmeter, Assistant U.S. Attorney, Margaret.perlmeter@usdoj.gov
24   Reginald E. Jones, Assistant U.S. Attorney, reginald.jones@usdoj.gov
25   Peter Shawn Kozinets, Assistant U.S. Attorney, peter.kozinets@usdoj.gov

26
     /s/John J. Kucera
27   U.S. Attorney’s Office
28


                                                - 14 -
      Case 2:18-cr-00465-SMB Document 97-1 Filed 06/05/19 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8
                          IN THE UNITED STATES DISTRICT COURT
 9
                                FOR THE DISTRICT OF ARIZONA
10
11   United States of America,                               CR-18-00465-PHX-SPL (BSB)
12                         Plaintiff,                    [PROPOSED] ORDER TO
                                                         TEMPORARILY CONTINUE
13              v.                                       ANCILLARY PROCEEDINGS
14                                                       Hon. Susan M. Brnovich
     Backpage.com LLC, et al.                            Date: June 21, 2019
15                                                       Time: 1:30 p.m.
                           Defendants.
16
17
18          Plaintiff United States of America and Claimants1 by and through their respective
19   counsel of record have applied to this Court for a continuance of ancillary proceedings in
20   this matter for a period of at least four months.
21          The Court finds the parties have demonstrated sufficient good cause for a further
22   continuance at this time, and the present ancillary proceeding hearing is vacated. A status

23   conference is set for November _____, 2019 at 9:30 a.m.

24
25
26
            1
             As used herein, “Claimants” refers to Michael Lacey, James Larkin, John Brunst,
27   Scott Spear, Andrew Padilla, Joye Vaught, Medalist Holdings Incorporated, Leeward
     Holdings LLC, Camarillo Holdings LLC, Vermillion Holdings LLC, Shearwater Holdings
28   LLC, and Cereus Properties LLC.
